          Case 4:20-cv-00246-RM Document 16 Filed 07/31/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Bogdan Radu,                                    No. CV-20-00246-TUC-RM
10                  Petitioner,                      ORDER
11   v.
12   Persephone Johnson Shon,
13                  Respondent.
14
15           The Court held an evidentiary hearing on July 29, 2020.              (Doc. 15.)   A
16   continuation of the evidentiary hearing is currently scheduled for August 4, 2020, but the

17   parties have informed the Court of a conflict with that date. Accordingly,
18           IT IS ORDERED that the evidentiary hearing currently set for August 4, 2020 is

19   continued to August 26 at 1:00 PM, before Judge Rosemary Márquez.

20           Dated this 31st day of July, 2020.
21
22
23
24
25
26
27
28
